
	
		II
		Calendar No. 410
		112th CONGRESS
		2d Session
		S. 3220
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2012
			Ms. Mikulski (for
			 herself, Mr. Akaka,
			 Mr. Blumenthal, Mrs. Boxer, Mr. Brown of
			 Ohio, Mr. Cardin,
			 Mr. Casey, Mr.
			 Durbin, Mrs. Feinstein,
			 Mrs. Gillibrand,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Leahy,
			 Mr. Levin, Mrs.
			 McCaskill, Mr. Merkley,
			 Mrs. Murray, Mr. Reed, Mr.
			 Reid, Mr. Sanders,
			 Mrs. Shaheen, Mr. Udall of New Mexico, Mr. Whitehouse, Mr.
			 Kerry, Ms. Landrieu,
			 Mr. Bennet, Ms.
			 Klobuchar, Mr. Franken,
			 Mr. Coons, Mr.
			 Lautenberg, Ms. Cantwell, and
			 Mr. Inouye) introduced the following
			 bill; which was read the first time
		
		
			May 23, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Fair Labor Standards Act of
		  1938 to provide more effective remedies to victims of discrimination in the
		  payment of wages on the basis of sex, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Paycheck Fairness
			 Act.
		2.FindingsCongress finds the following:
			(1)Women have entered
			 the workforce in record numbers over the past 50 years.
			(2)Despite the
			 enactment of the Equal Pay Act of 1963, many women continue to earn
			 significantly lower pay than men for equal work. These pay disparities exist in
			 both the private and governmental sectors. In many instances, the pay
			 disparities can only be due to continued intentional discrimination or the
			 lingering effects of past discrimination.
			(3)The existence of
			 such pay disparities—
				(A)depresses the
			 wages of working families who rely on the wages of all members of the family to
			 make ends meet;
				(B)undermines women's
			 retirement security, which is often based on earnings while in the
			 workforce;
				(C)prevents the
			 optimum utilization of available labor resources;
				(D)has been spread
			 and perpetuated, through commerce and the channels and instrumentalities of
			 commerce, among the workers of the several States;
				(E)burdens commerce
			 and the free flow of goods in commerce;
				(F)constitutes an
			 unfair method of competition in commerce;
				(G)leads to labor
			 disputes burdening and obstructing commerce and the free flow of goods in
			 commerce;
				(H)interferes with
			 the orderly and fair marketing of goods in commerce; and
				(I)in many instances,
			 may deprive workers of equal protection on the basis of sex in violation of the
			 5th and 14th Amendments.
				(4)(A)Artificial barriers to
			 the elimination of discrimination in the payment of wages on the basis of sex
			 continue to exist decades after the enactment of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 201 et seq.) and the Civil
			 Rights Act of 1964 (42 U.S.C. 2000a et seq.).
				(B)These barriers have resulted, in
			 significant part, because the Equal Pay Act of 1963 has not worked as Congress
			 originally intended. Improvements and modifications to the provisions added by
			 the Act are necessary to ensure that the provisions provide effective
			 protection to those subject to pay discrimination on the basis of their
			 sex.
				(C)Elimination of such barriers would
			 have positive effects, including—
					(i)providing a solution to problems in
			 the economy created by unfair pay disparities;
					(ii)substantially reducing the number
			 of working women earning unfairly low wages, thereby reducing the dependence on
			 public assistance;
					(iii)promoting stable families by
			 enabling all family members to earn a fair rate of pay;
					(iv)remedying the effects of past
			 discrimination on the basis of sex and ensuring that in the future workers are
			 afforded equal protection on the basis of sex; and
					(v)ensuring equal protection pursuant
			 to Congress’s power to enforce the 5th and 14th Amendments.
					(5)The Department of Labor and the Equal
			 Employment Opportunity Commission have important and unique responsibilities to
			 help ensure that women receive equal pay for equal work.
			(6)The Department of Labor is responsible
			 for—
				(A)collecting and making publicly available
			 information about women’s pay;
				(B)ensuring that companies receiving Federal
			 contracts comply with anti-discrimination affirmative action requirements of
			 Executive Order 11246 (relating to equal employment opportunity);
				(C)disseminating information about women’s
			 rights in the workplace;
				(D)helping women who have been victims of pay
			 discrimination obtain a remedy; and
				(E)being proactive in
			 investigating and prosecuting equal pay violations, especially systemic
			 violations, and in enforcing all of its mandates.
				(7)The Equal Employment Opportunity Commission
			 is the primary enforcement agency for claims made under the provisions added by
			 the Equal Pay Act of 1963, and issues regulations and guidance on appropriate
			 interpretations of the law.
			(8)With a stronger
			 commitment by the Department of Labor and the Equal Employment Opportunity
			 Commission to their responsibilities, increased information about the
			 provisions added by the Equal Pay Act of 1963, wage data, and more effective
			 remedies, women will be better able to recognize and enforce their
			 rights.
			(9)Certain employers
			 have already made great strides in eradicating unfair pay disparities in the
			 workplace and their achievements should be recognized.
			3.Enhanced
			 enforcement of equal pay requirements
			(a)Bona fide factor
			 defense and modification of same establishment requirementSection 6(d)(1) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 206(d)(1)) is amended—
				(1)by striking
			 No employer having and inserting (A) No employer
			 having;
				(2)by striking
			 any other factor other than sex and inserting a bona fide
			 factor other than sex, such as education, training, or experience;
			 and
				(3)by
			 inserting at the end the following:
					
						(B)The bona fide factor defense described in
				subparagraph (A)(iv) shall apply only if the employer demonstrates that such
				factor (i) is not based upon or derived from a sex-based differential in
				compensation; (ii) is job-related with respect to the position in question; and
				(iii) is consistent with business necessity. Such defense shall not apply where
				the employee demonstrates that an alternative employment practice exists that
				would serve the same business purpose without producing such differential and
				that the employer has refused to adopt such alternative practice.
						(C)For purposes of subparagraph (A), employees
				shall be deemed to work in the same establishment if the employees work for the
				same employer at workplaces located in the same county or similar political
				subdivision of a State. The preceding sentence shall not be construed as
				limiting broader applications of the term establishment consistent
				with rules prescribed or guidance issued by the Equal Opportunity Employment
				Commission.
						.
				(b)Nonretaliation
			 provisionSection 15 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 215) is amended—
				(1)in
			 subsection (a)(3), by striking employee has filed and all that
			 follows through committee; and
			 inserting
					
						employee—(A)has made a charge or filed any complaint or
				instituted or caused to be instituted any investigation, proceeding, hearing,
				or action under or related to this Act, including an investigation conducted by
				the employer, or has testified or is planning to testify or has assisted or
				participated in any manner in any such investigation, proceeding, hearing, or
				action, or has served or is planning to serve on an industry committee;
				or
						(B)has inquired about, discussed, or disclosed
				the wages of the employee or another
				employee;
						;
				and
				(2)by
			 adding at the end the following:
					
						(c)Subsection (a)(3)(B) shall not apply to
				instances in which an employee who has access to the wage information of other
				employees as a part of such employee’s essential job functions discloses the
				wages of such other employees to an individual who does not otherwise have
				access to such information, unless such disclosure is in response to a charge
				or complaint or in furtherance of an investigation, proceeding, hearing, or
				action under section 6(d), including an investigation conducted by the
				employer. Nothing in this subsection shall be construed to limit the rights of
				an employee provided under any other provision of
				law.
						.
				(c)Enhanced
			 penaltiesSection 16(b) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 216(b)) is amended—
				(1)by
			 inserting after the first sentence the following: Any employer who
			 violates section 6(d) shall additionally be liable for such compensatory
			 damages, or, where the employee demonstrates that the employer acted with
			 malice or reckless indifference, punitive damages as may be appropriate, except
			 that the United States shall not be liable for punitive
			 damages.;
				(2)in the sentence
			 beginning An action to, by striking either of the
			 preceding sentences and inserting any of the preceding sentences
			 of this subsection;
				(3)in the sentence
			 beginning No employees shall, by striking No
			 employees and inserting Except with respect to class actions
			 brought to enforce section 6(d), no employee;
				(4)by inserting after
			 the sentence referred to in paragraph (3), the following:
			 Notwithstanding any other provision of Federal law, any action brought
			 to enforce section 6(d) may be maintained as a class action as provided by the
			 Federal Rules of Civil Procedure.; and
				(5)in
			 the sentence beginning The court in—
					(A)by striking
			 in such action and inserting in any action brought to
			 recover the liability prescribed in any of the preceding sentences of this
			 subsection; and
					(B)by inserting before
			 the period the following: , including expert fees.
					(d)Action by
			 SecretarySection 16(c) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 216(c)) is amended—
				(1)in the first
			 sentence—
					(A)by inserting
			 or, in the case of a violation of section 6(d), additional compensatory
			 or punitive damages, as described in subsection (b), before and
			 the agreement; and
					(B)by inserting
			 before the period the following: , or such compensatory or punitive
			 damages, as appropriate;
					(2)in the second
			 sentence, by inserting before the period the following: and, in the case
			 of a violation of section 6(d), additional compensatory or punitive damages, as
			 described in subsection (b);
				(3)in the third
			 sentence, by striking the first sentence and inserting
			 the first or second sentence; and
				(4)in the last
			 sentence—
					(A)by striking
			 commenced in the case and
			 inserting
						
							commenced—(1)in the
				case
							;
					(B)by striking the
			 period and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(2)in the case of a
				class action brought to enforce section 6(d), on the date on which the
				individual becomes a party plaintiff to the class
				action.
							.
					4.TrainingThe Equal Employment Opportunity Commission
			 and the Office of Federal Contract Compliance Programs, subject to the
			 availability of funds appropriated under section 10, shall provide training to
			 Commission employees and affected individuals and entities on matters involving
			 discrimination in the payment of wages.
		5.Negotiation
			 skills training for girls and women
			(a)Program
			 authorized
				(1)In
			 generalThe Secretary of Labor, after consultation with the
			 Secretary of Education, is authorized to establish and carry out a grant
			 program.
				(2)GrantsIn
			 carrying out the program, the Secretary of Labor may make grants on a
			 competitive basis to eligible entities, to carry out negotiation skills
			 training programs for girls and women.
				(3)Eligible
			 entitiesTo be eligible to receive a grant under this subsection,
			 an entity shall be a public agency, such as a State, a local government in a
			 metropolitan statistical area (as defined by the Office of Management and
			 Budget), a State educational agency, or a local educational agency, a private
			 nonprofit organization, or a community-based organization.
				(4)ApplicationTo
			 be eligible to receive a grant under this subsection, an entity shall submit an
			 application to the Secretary of Labor at such time, in such manner, and
			 containing such information as the Secretary of Labor may require.
				(5)Use of
			 fundsAn entity that receives
			 a grant under this subsection shall use the funds made available through the
			 grant to carry out an effective negotiation skills training program that
			 empowers girls and women. The training provided through the program shall help
			 girls and women strengthen their negotiation skills to allow the girls and
			 women to obtain higher salaries and rates of compensation that are equal to
			 those paid to similarly situated male employees.
				(b)Incorporating
			 training into existing programsThe Secretary of Labor and the
			 Secretary of Education shall issue regulations or policy guidance that provides
			 for integrating the negotiation skills training, to the extent practicable,
			 into programs authorized under—
				(1)in the case of the
			 Secretary of Education, the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.), the Carl D. Perkins Career and Technical Education Act of
			 2006 (20 U.S.C. 2301 et seq.), the Higher Education Act of 1965 (20 U.S.C. 1001
			 et seq.), and other programs carried out by the Department of Education that
			 the Secretary of Education determines to be appropriate; and
				(2)in the case of the
			 Secretary of Labor, the Workforce Investment Act of 1998 (29 U.S.C. 2801 et
			 seq.), and other programs carried out by the Department of Labor that the
			 Secretary of Labor determines to be appropriate.
				(c)ReportNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter, the Secretary of Labor and the
			 Secretary of Education shall prepare and submit to Congress a report describing
			 the activities conducted under this section and evaluating the effectiveness of
			 such activities in achieving the purposes of this Act.
			6.Research,
			 education, and outreachThe
			 Secretary of Labor shall conduct studies and provide information to employers,
			 labor organizations, and the general public concerning the means available to
			 eliminate pay disparities between men and women, including—
			(1)conducting and
			 promoting research to develop the means to correct expeditiously the conditions
			 leading to the pay disparities;
			(2)publishing and
			 otherwise making available to employers, labor organizations, professional
			 associations, educational institutions, the media, and the general public the
			 findings resulting from studies and other materials, relating to eliminating
			 the pay disparities;
			(3)sponsoring and
			 assisting State and community informational and educational programs;
			(4)providing
			 information to employers, labor organizations, professional associations, and
			 other interested persons on the means of eliminating the pay
			 disparities;
			(5)recognizing and
			 promoting the achievements of employers, labor organizations, and professional
			 associations that have worked to eliminate the pay disparities; and
			(6)convening a
			 national summit to discuss, and consider approaches for rectifying, the pay
			 disparities.
			7.Establishment of
			 the National Award for Pay Equity in the Workplace
			(a)In
			 generalThere is established
			 the Secretary of Labor’s National Award for Pay Equity in the Workplace, which
			 shall be awarded, as appropriate, to encourage proactive efforts to comply with
			 section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)).
			(b)Criteria for
			 qualificationThe Secretary
			 of Labor shall set criteria for receipt of the award, including a requirement
			 that an employer has made substantial effort to eliminate pay disparities
			 between men and women, and deserves special recognition as a consequence of
			 such effort. The Secretary shall establish procedures for the application for
			 and presentation of the award.
			(c)EmployerIn
			 this section, the term employer includes—
				(1)(A)a corporation, including
			 a nonprofit corporation;
					(B)a partnership;
					(C)a professional association;
					(D)a labor organization; and
					(E)a business entity similar to an entity
			 described in any of subparagraphs (A) through (D);
					(2)an entity carrying
			 out an education referral program, a training program, such as an
			 apprenticeship or management training program, or a similar program; and
				(3)an entity carrying
			 out a joint program, formed by a combination of any entities described in
			 paragraph (1) or (2).
				8.Collection of pay
			 information by the equal employment opportunity CommissionSection 709 of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000e–8) is amended by adding at the end the following:
			
				(f)(1)Not later than 18 months
				after the date of enactment of this subsection, the Commission shall—
						(A)complete a survey of the data that is
				currently available to the Federal Government relating to employee pay
				information for use in the enforcement of Federal laws prohibiting pay
				discrimination and, in consultation with other relevant Federal agencies,
				identify additional data collections that will enhance the enforcement of such
				laws; and
						(B)based on the results of the survey and
				consultations under subparagraph (A), issue regulations to provide for the
				collection of pay information data from employers as described by the sex,
				race, and national origin of employees.
						(2)In implementing paragraph (1), the
				Commission shall have as its primary consideration the most effective and
				efficient means for enhancing the enforcement of Federal laws prohibiting pay
				discrimination. For this purpose, the Commission shall consider factors
				including the imposition of burdens on employers, the frequency of required
				data collection reports (including which employers should be required to
				prepare reports), appropriate protections for maintaining data confidentiality,
				and the most effective format for the data collection
				reports.
					.
		9.Reinstatement of
			 pay equity programs and pay equity data collection
			(a)Bureau of Labor
			 Statistics data collectionThe Commissioner of Labor Statistics
			 shall continue to collect data on women workers in the Current Employment
			 Statistics survey.
			(b)Office of
			 Federal Contract Compliance Programs initiativesThe Director of
			 the Office of Federal Contract Compliance Programs shall ensure that employees
			 of the Office—
				(1)(A)shall use the full range
			 of investigatory tools at the Office's disposal, including pay grade
			 methodology;
					(B)in considering evidence of possible
			 compensation discrimination—
						(i)shall not limit its consideration
			 to a small number of types of evidence; and
						(ii)shall not limit its evaluation of
			 the evidence to a small number of methods of evaluating the evidence;
			 and
						(C)shall not require a multiple
			 regression analysis or anecdotal evidence for a compensation discrimination
			 case;
					(2)for purposes of its
			 investigative, compliance, and enforcement activities, shall define
			 similarly situated employees in a way that is consistent with and
			 not more stringent than the definition provided in item 1 of subsection A of
			 section 10–III of the Equal Employment Opportunity Commission Compliance Manual
			 (2000), and shall consider only factors that the Office's investigation reveals
			 were used in making compensation decisions; and
				(3)shall reinstate the Equal Opportunity
			 Survey, as required by section 60–2.18 of title 41, Code of Federal Regulations
			 (as in effect on September 7, 2006), designating not less than half of all
			 nonconstruction contractor establishments each year to prepare and file such
			 survey, and shall review and utilize the responses to such survey to identify
			 contractor establishments for further evaluation and for other enforcement
			 purposes as appropriate.
				(c)Department of
			 Labor distribution of wage discrimination informationThe
			 Secretary of Labor shall make readily available (in print, on the Department of
			 Labor website, and through any other forum that the Department may use to
			 distribute compensation discrimination information), accurate information on
			 compensation discrimination, including statistics, explanations of employee
			 rights, historical analyses of such discrimination, instructions for employers
			 on compliance, and any other information that will assist the public in
			 understanding and addressing such discrimination.
			10.Authorization
			 of appropriations
			(a)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $15,000,000 to carry out this Act.
			(b)Prohibition on
			 EarmarksNone of the funds
			 appropriated pursuant to subsection (a) for purposes of the grant program in
			 section 5 of this Act may be used for a congressional earmark as defined in
			 clause 9(e) of rule XXI of the Rules of the House of Representatives.
			11.Small business
			 assistance
			(a)Effective
			 dateThis Act and the amendments made by this Act shall take
			 effect on the date that is 6 months after the date of enactment of this
			 Act.
			(b)Technical
			 assistance materialsThe Secretary of Labor and the Commissioner
			 of the Equal Employment Opportunity Commission shall jointly develop technical
			 assistance material to assist small businesses in complying with the
			 requirements of this Act and the amendments made by this Act.
			(c)Small
			 BusinessesA small business shall be exempt from the provisions
			 of this Act to the same extent that such business is exempt from the
			 requirements of the Fair Labor Standards Act of 1938 pursuant to clauses (i)
			 and (ii) of section 3(s)(1)(A) of such Act (29 U.S.C. 203(s)(1)(A)).
			12.Rule of
			 constructionNothing in this
			 Act, or in any amendment made by this Act, shall affect the obligation of
			 employers and employees to fully comply with all applicable immigration laws,
			 including any penalties, fines, or other sanctions.
		
	
		May 23, 2012
		Read the second time and placed on the
		  calendar
	
